Table of Contents Exhibit 13.1 Certification of the Principal Executive Officer Pursuant to 18 U.S.C. Section1350, As Adopted Pursuant to Section906 of the Sarbanes - Oxley Act of 2002 In connection with the annual report of Companhia de Bebidas das Américas – Ambev (the “Company”) on Form 20–F for the year ended December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, João Mauricio Giffoni de Castro Neves, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes–Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 12, 2011 /s/ João Mauricio Giffoni de Castro Neves Name: João Mauricio Giffoni de Castro Neves Title: Chief Executive Officer A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. 13.1-1
